Citation Nr: 0026791	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-19 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Linda Burns, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had two periods of service from May 1945  to 
December 1946, and January 1951 to December 1952.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama. 

The Board previously denied the appellant's claim for service 
connection for the cause of the veteran's death as due to 
exposure to ionizing radiation in a May 1986 decision.  
Consequently, that determination is final.  38 U.S.C.A. 
§ 7104.  This was the last final decision on the merits.  
There have been subsequent attempts to reopen, which have 
been denied by final, unappealed rating actions on the basis 
that new and material evidence was not submitted after the 
final Board decision or subsequent final action.  The most 
recent of these was June 1990, which is the last final 
decision on any basis.

The Board in the decision herein has determined that new and 
material evidence has been submitted to reopen this claim, as 
will be explained in detail below. 

Subsequent to the May 1986 Board decision, and subsequent 
rating actions, 38 C.F.R. § 3.311 (b)(2) was revised, 
effective September 24, 1998, to add prostate cancer to the 
list of conditions for which service connection could be 
granted due to exposure to ionizing radiation during 
atmospheric testing of nuclear weapons, and/or the occupation 
of Hiroshima or Nagasaki, Japan during World War II. 
38 C.F.R. § 3.311 (b)(2) (1998), [63 Fed.Reg. 50993-95 (Sept. 
24, 1998)].  In Spencer v. Brown, 4 Vet. App. 289 (1993) it 
was held that "section 7104(b) does not preclude de novo 
adjudication of a claim, on essentially the same facts as a 
previously denied claim, where an intervening change in law 
or regulation has created a new basis of entitlement to a 
benefit."  Id., at 283, aff'd, 17 F.3d 368 (Fed. Cir. 1994), 
cert denied, 513 U.S. 810 (1994); McCartt v. West, 12 Vet. 
App. 164, 166 (1999)(noting Court's approval of de novo 
adjudication of claim for service connection for residuals of 
exposure to Agent Orange).

The revised regulations allow the previous claim to be 
considered as a new and separate claim for service 
connection. However, the Board notes that the appellant also 
submitted a March 9, 1995 letter from the Defense Nuclear 
Agency (DNA), confirming the veteran's participation in the 
occupation of Hiroshima, and Nagasaki, Japan.  This letter is 
new and material evidence which allows the Board to reopen 
the original claim.

In July 2000, a hearing was held before Michael D. Lyon, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The Board denied entitlement to service connection for 
the cause of the veteran's death in May 1986.  That decision 
was final.  Subsequent unappealed rating actions, including 
one of June 1990 are also final.  This was the last final 
decision on any basis.

3.  Additional evidence in the form of a letter, dated in 
March 1995, from the Defense Nuclear Agency (DNA) confirming 
the veteran's participation with the Occupation Forces in 
Hiroshima and Nagasaki, Japan, submitted subsequent to the 
Board decision in May 1986 and subsequent final ratings, was 
not previously on file and is so significant as to require 
review of all evidence of record.

4.  The March 1995 DNA letter renders the appellant's claim 
plausible, when considered credible for that purpose.

5.  Prostate cancer was added to the list of conditions for 
which service connection could be granted due to exposure to 
ionizing radiation during atmospheric testing of nuclear 
weapons, and/or the occupation of Hiroshima or Nagasaki, 
Japan during World War II, effective September 24, 1998.

6.  The veteran died on August [redacted], 1983, at the age of 56, 
and the immediate cause of death as listed on the death 
certificate was respiratory arrest due to or a consequence of 
pneumonia due to or a consequence of prostatic carcinoma. An 
autopsy was not performed. 

7.  The prostatic carcinoma that caused the veteran's death 
most likely was due to exposure to ionizing radiation in 
service when consideration is given to appropriate 
presumptions for radiation exposure. 



CONCLUSIONS OF LAW

1.  The evidence received subsequent to the May 1986 Board 
decision, and subsequent rating decisions, denying 
entitlement to service connection for the cause of the 
veteran's death due to ionizing radiation is new and 
material; therefore, the veteran's claim has been reopened; 
the claim is also considered well grounded.  38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 
20.1105 (1999).

2.  With resolution of reasonable doubt in the appellant's 
favor, the prostatic carcinoma that caused the veteran's 
death was due to exposure to ionizing radiation in service.  
38 U.S.C.A. §§ 1110, 1131, 1310 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.311, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered with the 
exception that a claim may be reopened by submission of new 
and material evidence. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (1999); see also, Hodge 
v. West, 155 F. 3d 1356 (Fed Cir. 1998); Vargas-Gonzales v. 
West, 12 Vet. App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans, 9 Vet. App. at 284 
(1996).  In addition, see Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), wherein the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the 
submitted evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, as noted, service connection for the 
cause of the veteran's death, due to exposure to ionizing 
radiation in service was denied by the Board in May, 1986.  
At that time the Board noted that the service records 
indicated that the veteran served in the Asiatic-Pacific 
theater of operations in Tokyo, Japan as a medical laboratory 
technician. The National Personnel Records Center (NPRC) 
advised that it had no records on file for the veteran and 
indicated his records may have been destroyed in the 1973 
fire at the records center.  In addition an October 1985 
letter from the Department of the Army, Office of the Surgeon 
General noted that there was no record of the veteran's 
exposure to ionizing radiation during service. Finally, the 
Board noted that, "prostatic carcinoma, on the basis of both 
current fund of scientific and medical knowledge, has not 
been statistically associated with the exposure of 
individuals to massive levels of radiation from nuclear 
testing."

Thereafter, the appellant continued to attempt to reopen this 
claim.  However, the RO had consistently denied her attempts 
on the basis that she has failed to submit new and material 
evidence to reopen.  The last final denial on any basis was a 
June 1990 rating which held that new and material evidence 
had not been submitted.

In making the original decision on the merits, the Board 
considered the evidence then of record which included the 
veteran's limited service records; medical and hospital 
records, and the veteran's death certificate.

Subsequently, the appellant attempted to reopen this claim 
and submitted a March 1995, letter from DNA which confirmed, 
in essence, that the veteran participated in the occupation 
of Hiroshima, and Nagasaki, Japan.  The DNA confirmation that 
the veteran was directly involved in the occupation of 
Hiroshima, and Nagasaki, Japan, was not previously considered 
by the Board.  However, it should be emphasized that in 
reaching this decision, the DNA letter is new and material 
only in so far as determining reopening of the claim. Justus 
v. Principi, 3 Vet. App. 510 (1992).  As such that evidence 
is not redundant and is so significant that all evidence 
should be considered due to the confirmation that the veteran 
was exposed to possible ionizing radiation.  Therefore, the 
Board concludes that the DNA letter constitutes "new and 
material" evidence.  Accordingly, since the evidence is new 
and material, the claim is reopened. 38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. §§ 3.156(a), 20.1105.

As noted above, in view of the change in the regulation, 
which is helpful to the appellant, this is essentially a new 
claim that requires consideration of all the evidence of 
record.  See Spencer, supra.  For these reasons, de novo 
consideration will be undertaken.

Further, the Board finds that the veteran has presented a 
well-grounded claim.  See Bernard v. Brown, 4 Vet.App. 384, 
393 (1993).  Specifically, the aforementioned DNA letter, as 
well as the revised regulations relating to service 
connection for exposure to ionizing radiation, which added 
prostate cancer, to the list of conditions for which service 
connection could be granted, provides the necessary nexus 
between the veteran's service and the cause of his death.  
See Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Therefore, the 
issue of entitlement to service connection for the cause of 
the veteran's death will be dealt with by the Board on a de 
novo basis with consideration of any relevant subissues, 
statutes, regulations, or Court precedents. See Curry v. 
Brown, 7 Vet. App. 59 (1994). 

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related. For a service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

There is a presumption in 38 C.F.R. § 3.311 that essentially 
stands for the proposition that if prostate cancer is 
demonstrated 5 years of more after radiation exposure, there 
is a presumption favoring service connection.  In this case, 
it appears that the prostate cancer was a primary site, and 
it was first shown over 5 years after radiation exposure.

The death certificate reflects that the veteran died, at age 
56, on August [redacted], 1983.  The cause of death was listed 
as respiratory arrest due to or a consequence of pneumonia due 
to or a consequence of prostatic carcinoma.  The death 
certificate listed his occupation as auto mechanic. No 
autopsy was performed. At the time of the veteran's death, 
service connection had not been established for any disorder.

The service records and other DNA information indicate that 
the veteran participated in the occupation of Japan, 
including Hiroshima and Nagasaki, and was stationed in Tokyo.  

The post service clinical evidence of record reveals that the 
veteran was diagnosed with adenocarcinoma of the prostate in 
December 1981.  This metastasized throughout his ribs and 
skeletal system  and eventually caused his death in August 
1983.  

Other medical records of file include numerous records of 
treatment for his metastasized prostatic cancer, and several 
related physical complications from December 1981 until the 
veteran's death.  The established cause of death is not 
refuted by any medical evidence of record. 

As previously noted, 38 C.F.R. § 3.311 (b)(2), was revised 
effective as of September 28, 1998. As the Court has 
determined that the intervening change in 38 C.F.R. § 3.311 
created a new basis of entitlement to a benefit, this would 
allow the Board to considered the claim on a de novo basis. 
Spencer v. Brown, 4 Vet. App. 283, 289 (1993).  In addition, 
the March 9, 1995 DNA letter is new and material evidence to 
reopen and reconsider the claim under the revised regulation.  

The appellant claims that the veteran also participated in 
further testing of nuclear devices in the Nevada desert in 
1951 and 1952.  While no determination can be made at this 
time as to the veteran's participation in Nevada nuclear 
testing, the March 1995 letter confirms the veteran's 
participation in the occupation of Hiroshima and Nagasaki.  

After consideration of all the evidence, the Board finds that 
the prostatic carcinoma which resulted in the veteran's death 
had its onset in service due to exposure to ionizing 
radiation in service.  Hence, service connection is warranted 
for the cause of the veteran's death. 


ORDER

The appellant's claims for entitlement to service connection 
for the cause of the veteran's death due to exposure to 
ionizing radiation in service is granted.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

 

